DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 24, 2020 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7-13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2012/0028134 “Kim”) in view of Paulsen et al. (US 2016/0006032).
For claims 1, 7 and 9-11: Kim teaches a lithium ion battery electrochemical device comprising a cathode comprising an active cathode material comprising a lithium transition metal oxide and having a dopant cation such as Ti, inter alia, in the lithium transition metal mixed oxide. (Kim in 0041)  An outer layer of a metal oxide is over the surface of the lithium transition metal oxide. (0045)  The dopant cation is present at less than about 5%, which teaches or at least suggests the dopant cation being present in an amount of 10 wt.% or less of the xNi1-y-z-MnyCozO-2, where 0.9≤x≤1.3, 0<y<1, and 0<z<1, which teaches or at least suggests that the lithium transition metal oxide is LiNixCoyMn1-x-yO2 where 0≤x≤1, 0≤y≤1 and 0≤x+y≤ 1. (0021)
 	Kim does not explicitly teach the lithium transition metal oxide as a core at least partially encapsulated by a layer comprising the lithium transition metal oxide and the dopant cation.  However, Paulsen in the same field of endeavor teaches incorporation of a dopant into the surface layer of a lithium metal oxide powder. (Paulsen in 0038)  Paulsen specifically teaches the elements of the core consisting of the elements of the surface layer, and that in the core, the dopants are substantially absent. (Id.)  The skilled artisan would find obvious to modify Kim so as to incorporate the dopant cation as a layer encapsulating the core of the lithium transition metal oxide.  The motivation for such a modification is for the resultant electron-insulating properties, low electronic conductivity and to provide a physical separation from the electrolyte which prevents undesirable side-reactions. (0039)
	For claim 8:  The cathode further comprises a current collector, a conductive carbon material, a binder, and combinations thereof. (Kim in 0054-0055)
	For claim 12:  The electrochemical device further comprises an anode, a separator, and a non-aqueous electrolyte. (Kim in 0062, 0065)
	For claim 13:  The anode comprises a current collector, a conductive carbon material, a binder, and combinations thereof. (Kim in 0058-0061)
 	For claim 20:  As to preparing the active cathode material by the method of claim 14, method limitations of claim 14 are not given patentable weight as the limitations do not give breadth or scope to the product claim.  The claimed product appears to be the same or similar to the prior art product insofar as being an active cathode material comprising particles with a core In re Thorpe, 227 USPQ 964 (Fed. Cir. 1985).  

Claims 4, 5 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2012/0028134 “Kim”) in view of Paulsen et al. (US 2016/0006032), and further in view of BI et al. (US 2015/0104708 “Bi”)
The teachings of Kim and Paulsen are discussed above.
For claim 4:  Kim does not explicitly teach the outer metal oxide layer to comprise ZrO2, MgO or TiO2.  However, Bi in the same field of endeavor teaches a cathode material which comprises a cathode material body and a coating layer located thereon of Al2O3, ZrO2, MgO, or TiO2, inter alia, or any combination of two or more thereof. (Bi in 0006-0007)  In this regard, the prior art’s clear recognition of mutual equivalence of Al2O3 with other metal oxides such as TiO2 independent of applicant’s disclosure is herein relied upon as the rationale to support an obviousness rejection.  In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958)  It is asserted that the claims would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time the invention was made.  Furthermore, the skilled artisan would find obvious to further modify Kim with a metal oxide outer layer of TiO2.  The motivation for such a modification is to improve the overall performance of the core-shell structure by forming a shell which is more stable than the matrix KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)
 	For claims 5 and 21:  Kim does not explicitly teach the outer layer is or consists of TiO2.  However, as Kim teaches an outer layer of a metal oxide over the surface of the lithium transition metal oxide (Kim in 0045) and Bi teaches a coating layer of TiO2 (Bi in 0004-0007), it would have been obvious to one of ordinary skill in the art to employ TiO2 as the outer layer in Kim and carry out such a substitution with a reasonable expectation of success, especially in view of Bi teaching TiO2 from a finite number of identified compounds.  A patent claim can be proved obvious merely by showing that the combination of elements was obvious to try. When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)

	
Response to Arguments
Applicant's arguments filed with the present amendment have been fully considered but are not persuasive.  
xNi1-y-z-MnyCozO-2, 2) a Ti-doped layer of LixNi1-y-z-MnyCozO-2 surrounding the core and which is an active material because of low temperature calcination and 3) a metal oxide layer surrounding the entire core and a Ti-doped layer, and because it is the same lithium transition metal oxide that it DOES NOT contain the dopant cation Ti within its crystalline structure. (understood as compared to Kim)  Applicant is arguing two things: 1) that the Ti dopant in Kim must be present throughout the particle (homogenous through the particle) and not only in the layer at least partially encapsulating the core as claimed, and 2) that the Ti layer is within the crystal structure of Kim’s material which contrary to the present claims where the lithium metal oxide is the same in the core as in the layer at least partially encapsulating the core.  In reply, each of these arguments has been fully considered but is not found persuasive.  For 1) The argument that in Kim the Ti dopant in Kim must be present throughout the particle is not persuasive, as Paulsen teaches or at least suggest the feature of a layer surrounding the lithium transition metal oxide as well as incorporation of a dopant into the surface layer of a lithium metal oxide powder. (Paulsen in 0038)  For 2)  The argument that the Ti layer is within the crystal structure or crystalline lattice of Kim’s material is not found persuasive.  To the contrary, Kim specifically discloses that dopants may also be in the grain boundaries or as a coating on a surface. (Kim in 0041)  Additionally, Paulsen specifically discloses that the surface of the metal oxide has accumulated dopants, and these dopants, while present in the surface layer, are substantially absent in the core of the metal oxide, which in itself refutes applicant’s position that there is no teaching or suggestion to remove the Ti from the crystalline lattice of Kim by modification.  Paulsen in par. 0038 sets forth that “these metal dopants at the surface of the particles. / In the core, these dopants are substantially absent.”  For at least these reasons, Kim in xNi1-y-z-MnyCozO-2, with a Ti-doped layer of LixNi1-y-z-MnyCozO-2 surrounding the core and a metal oxide layer surrounding the entire core and a Ti-doped layer.
The argument that the metal oxide taught by Paulsen must contain Al, Ga, or B contrary to the recited lithium transition metal oxide has been fully considered but is not found persuasive.  Applicant is reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The assertion that the metal oxide must contain Al, Ga, or B is specific to the metal oxide of Paulsen only, and Paulsen is relied upon in the present rejection not for modification of the cathode material comprising a lithium transition metal oxide of Kim, but for the incorporation of a dopant as a modification of the surface layer of the metal oxide.
Arguments to differences in the active material because of a low temperature calcination and applicant’s methods used to obtain the claimed material have been fully considered but are not found persuasive, as the process by which applicant’s material is made is not found germane to the presently claimed material or composition.
The examiner notes that arguments submitted for Bi merely assert that this reference fails to remedy alleged differences in Kim and Paulsen from the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571)272-1289.  The examiner can normally be reached on Monday to Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julian Anthony/Examiner, Art Unit 1722                                                                                                                                                                                                        
/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722